Title: From George Washington to Philip Van Cortlandt, 25 August 1782
From: Washington, George
To: Van Cortlandt, Philip


                  
                     Sir
                     Head Quarters Newburgh Augst 25. 1782
                  
                  On thursday Morning the 29th Inst. you will march the New York Brigade by the left, towards Kings Ferry, at which place you will arrive on the Evening of the 2nd day’s march. having divided the distance in such a manner as will be must convenient to the Troops, as well as the Teams.  You will report to Head quarters thro’ an officer immediately on your arrival at Kings ferry, & receive farther Orders.
                  You will bring on every Officer & Man of the Brigade who is not detained by Sickness or inability, except a Sub. & 20 of the Levies (from the two Regts) who are to be left as a Garrison for the Block House in the Clove during the Campaign—The Baggage not absolutely necessary for the field may be left in charge of this Officer or in any other place of safety.
                  The high reputation of the New York Brigade for regularity & discipline; assures me the March will be conducted in the best order imaginable; wishing it may be agreeable.  I am Sir &c.
                  
               